DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1 and 10-11, as filed on March 7, 2022, are acknowledged. 
Amendments made to the specification are responsive.  The previous objection to the specification, as set forth in the Office action mailed on December 10, 2021, has been withdrawn.
The amendment made to claim 1 has overcome the previous double patenting rejections to the claim and related dependent claims as set forth in the Office action mailed on December 10, 2021. 
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Cho et al. (US7589028) in view of Komiya et al. (US20190237326).
Regarding claim 1, Cho discloses a method of post-deposition treatment for silicon oxide film (Fig. 2 and column 3, lines 16-27), which is conducted only after stopping all deposition processes of the silicon oxide film (Fig. 2 and column 3, lines 16-27) and comprises: (i) providing in a reaction space a substrate on which the silicon oxide film is deposited (column 6, lines 32-40); (ii) supplying a reforming gas for reforming the silicon oxide film to the reaction space in the absence of a film-forming precursor, said reforming gas being composed primarily of He and/or H2 (column 6, lines 60-65); and (iii) irradiating the reforming gas with microwaves for 5 minutes in the reaction space having a temperature of 300°C or lower to generate a direct microwave plasma to which the substrate is exposed (column 7, lines 17-29; column 8, lines 42-49 and Fig. 5), thereby reforming the silicon oxide film (column 7, lines 17-29), wherein the microwaves have a frequency of 1-4 GHz (column 6, lines 43-44), wherein step (iii) continues until hydrogen is desorbed and released from the silicon oxide film (column 7, lines 15-29), without additional annealing (room temperature, column 8, lines 48-49) and without increasing a thickness of the oxide film (about 5% shrinkage, column 7, lines 36-38), to a desired depth of the oxide film (column 7, lines 15-29), wherein the substrate is placed on a susceptor (table 503 reads on a susceptor, column 9, lines 23-25). 
Cho is silent about the reforming depth; however, Cho discloses that the amount of hydrogen removed is a function of microwave exposure time and process parameters and all hydrogen is eliminated after 60 minutes of treatment (column 7, lines 15-29), indicating that the entire film is reformed.  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to carry out the post-deposition microwave treatment process as taught by Cho, by optimizing exposure time and process parameters, to reform the silicon oxide film to a desired thickness, including in depth within a range from its surface to 5 nm, with a reasonable expectation of success.
Cho is silent about the antenna for the microwave and its position relative to the substrate and the gas supply.  However, Cho discloses that any suitable deposition chamber may be used (column 9, lines 6-8).  In addition, Komiya teaches apparatus details for a deposition chamber with microwave (paragraph 0050 and Fig. 6).  In particular, Komiya discloses wherein the substrate is placed on a susceptor (table 2 reads on a susceptor, paragraph 0053 and Fig. 6), wherein the microwaves are emitted from an antenna provided above the susceptor (antenna 31 is above wafer W, paragraph 0061 and Fig. 6), and wherein the processing gas is supplied upstream of the antenna (paragraph 0071 and Fig. 6).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known deposition chamber with microwave as taught by Komiya in the method of Cho, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 2, Cho discloses wherein the recess pattern is constituted by trenches (Fig. 1).  Cho is silent about the specific dimension and wet etch rates as recited in the instant claim.  However, the limitations recited in the wherein clauses in the method claim simply expresses intended use or results of the recited process without specific active step or process limitation.  Therefore, it is not accorded any patentable weight.
Regarding claim 3, Cho discloses wherein in step (ii), only the reforming gas is supplied to the reaction space (column 6, lines 60-65).
Regarding claim 4, Cho discloses wherein the reforming gas contains helium (He) and/or hydrogen (column 6, lines 60-66), indicating a volume percentage of He ranging from 100% to 0% which encompasses the range recited in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
	Regarding claim 5, Cho discloses wherein the reforming gas consists of He (column 6, lines 60-62).  
Regarding claim 6, Cho discloses wherein the reforming gas consists of H2 (column 6, line 64).
Regarding claim 7, Cho discloses wherein the reforming gas contains helium (He) and/or hydrogen (column 6, lines 60-66), indicating a volume percentage of He ranging from 100% to 0% which encompasses the range recited in the instant claim.  
Regarding claim 8, Cho discloses wherein the microwaves have a frequency of 1-4 GHz (column 6, lines 43-45).  
Regarding claim 9, Cho discloses wherein microwave power of emitting the microwaves is 1000-4000 W (column 6, lines 45-47).  
Regarding claim 10, Cho in view of Komiya is silent about the distance between the antenna and the susceptor.  However, changes in size/proportion are not patentably distinct from prior art.  See MPEP 2144.04 IV.
Regarding claim 12, Cho discloses wherein step (iii) is conducted at a temperature of no more than 300° C (claim 10), which encompasses the range recited in the instant claim.  
	Regarding claim 13, Cho discloses wherein the silicon oxide film has a thickness enough to fill a gap (Fig. 1), which is typically larger than 3 nm, and step (iii) continues until the entire silicon oxide film is reformed (column 7, lines 15-28).  
Regarding claim 14, Cho discloses wherein in step (iii), reforming the silicon oxide is conducted by desorbing and releasing hydrogen from the silicon oxide film (column 7, lines 15-28).  
Regarding claim 15, Cho discloses wherein in step (i), the silicon oxide film on the substrate provided in the reaction space is a silicon oxide film deposited in a ALD apparatus (column 4, line 31), and then transferred to the reaction space in a microwave plasma apparatus without exposing the substrate to air (column 8, lines 60-67).  Cho is silent about the ALD apparatus being a PEALD apparatus; however, PEALD is a common process for forming an ALD silicon oxide film, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a PEALD apparatus for the deposition of silicon oxide film. 
Regarding claim 16, Cho discloses wherein steps (i) to (iii) are continuously repeated until a desired thickness of the reformed silicon oxide film is obtained (column 7, lines 15-28).
Regarding claim 17, Cho discloses wherein the recess pattern is constituted by trenches (Fig. 1).  Cho is silent about the specific dimension as recited in the instant claim.  However, the limitations recited in the wherein clauses in the method claim simply expresses intended use of the recited process without specific active step or process limitation.  Therefore, it is not accorded any patentable weight.
Regarding claim 19, the limitation “which is conducted during a process of forming a 3D NAND flash memory” expresses intended use of the recited process without specific active step or process limitation.  Therefore, it is not accorded any patentable weight.
Regarding claim 20, the limitation recited in the “wherein” clause in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US7589028) in view of Komiya et al. (US20190237326) as applied to claim 1 above, and further in view of Suzuki (US20010048981).
Regarding claim 11, Cho in view of Komiya discloses wherein the antenna is a slot-type antenna, and no RF power is supplied to the susceptor in step (iii) (Cho, column 6, lines 41-50 and Fig. 5; Komiya, paragraphs 0060).  Cho in view of Komiya is different from the method recited in the instant claim in the type of antenna.  Komiya discloses slot-type antenna, while the instant claim recites pole-type antenna.  However, Suzuki teaches that both pole-type and slot-type antennas are ordinary means for microwave introduction (paragraph 0050). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to substitute slot-type antenna in the method of Cho in view of Komiya with pole-type antenna as taught by Suzuki, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US7589028) in view of Komiya et al. (US20190237326) as applied to claim 1 above, and further in view of Dip et al. (US7994070).
Regarding claim 18, Cho in view of Komiya is silent about after step (iii), subjecting the reformed silicon oxide film to wet etching. However, Dip teaches that a wet etch rate is a measure of material quality of a silicon oxide film and is evaluated for testing results of a post-deposition treatment process (column 6, lines 1-25).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to subject the reformed silicon oxide film to wet etching, in order to determine wet etch rate of reformed silicon oxide films for evaluating the result of the post-deposition treatment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713